United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604
                                   August 25, 2010

                                       Before

                          FRANK H. EASTERBROOK , Chief Judge

                          RICHARD A. POSNER, Circuit Judge

                          DIANE P. WOOD, Circuit Judge



No. 08-4029

LUIS ARMANDO PAEZ RESTREPO, et al.,
      Petitioners,
                                                      Petition for Review of an
             v.                                       Order of the Board of
                                                      Immigration Appeals.
ERIC H. HOLDER, JR., Attorney General of the
United States,
      Respondent.




                                        Order

       The opinion of this court issued on June 28, 2010, is amended by deleting the
quotation marks around the phrase “displaying attributes visible to passers-by” on the
last two lines of page 4 of the slip opinion. The sentence now reads:

      The Board doubted that farmers are a “visible” group, using “visible” in the
      sense of displaying attributes apparent to passers-by.